Appeal Dismissed and Memorandum Opinion filed February 21, 2019.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00067-CV

                    IN THE INTEREST OF R.E.T., A CHILD

                    On Appeal from the County Court at Law
                              Waller County, Texas
                       Trial Court Cause No. 17-12-24659

                           MEMORANDUM OPINION
        This is an accelerated appeal from an order of termination of parental rights
signed November 27, 2018. See Tex. R. App. P. 28.4(a)(1) (appeals in parental-
termination cases are accelerated). Appellants A.B. and A.T. filed a motion for new
trial on December 21, 2018. Appellants filed their notice of appeal on January 23,
2019.

        The deadline for filing a notice of appeal in an accelerated appeal is 20 days
after the judgment or order is signed. See Tex. R. App. P. 26.1(b). The post-judgment
motions listed in Texas Rule of Appellate Procedure 26.1(a) do not operate to extend
the appellate deadline. See In re K.A.F., 160 S.W.3d 923, 928 (Tex. 2005).
Accordingly, the notice of appeal was due on or before December 17, 2018.

      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Texas Rule
of Appellate Procedure 26.1, but within the 15-day grace period provided by Rule
26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d
615, 617–18 (1997) (construing the predecessor to Rule 26). Appellants’ notice of
appeal, filed January 23, 2019, was not filed within the 15-day period provided by
Rule 26.3.

      A court of appeals lacks jurisdiction to hear an appeal that was not timely
perfected. When the court lacks jurisdiction, it must dismiss the appeal. See Baker
v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      On January 31, 2019, we notified the parties the appeal would be dismissed
unless any party, by February 11, 2019, demonstrated meritorious grounds for
continuing the appeal. No response was filed.

      The appeal is DISMISSED for lack of jurisdiction.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2